 Case
  Case0:19-cv-60341-MGC
        0:19-cv-60341-MGC Document
                           Document22-1
                                    4 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket02/22/2019
                                                                05/09/2019 Page
                                                                            Page5 1ofof9 3


                        Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

 8/26/19
___________             Joinder of parties and claims, and amendment of pleadings.
(INSERT DATES)
  10/21/19
____________            Parties shall furnish opposing counsel with a written list containing the names and addresses of
all fact witnesses intended to be called at trial and only those witnesses listed shall be permitted to testify unless good
cause is shown and there is no prejudice to opposing party. The parties are under a continuing obligation to
supplement discovery responses within ten (10) days of receipt or other notice of new or revised information.

 11/11/19
____________           All fact discovery must be completed.

 12/9/19
____________           Plaintiff must furnish expert witness list to the Defendant, along with the summaries/reports
required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses shall be permitted to testify. Within the fourteen-
day period thereafter, Plaintiff shall make its experts available for deposition by Defendant.

 2/24/20
____________            All dispositive and other pretrial motions not explicitly excluded by Local Rule 7.1(a)(1), and
accompanying memoranda of law must be filed. A minimum of seventeen (17) weeks is required for the Court to
review dispositive motions prior to filing of the joint pretrial stipulation. If no dispositive motions will be filed, clearly
note this fact in the Joint Scheduling Report.

  1/10/20
____________           Defendant must furnish expert witness list to the Plaintiff along with the summaries/reports
required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses shall be permitted to testify. Within the fourteen-
day period thereafter, Defendant shall make its experts available for deposition by Plaintiff.

 1/24/20
____________           All expert discovery must be completed.

 2/24/20
____________         All Daubert and Markman motions and accompanying memoranda of law must be filed. If a
Daubert or Markman hearing is necessary, add that as an additional deadline at the bottom of Attachment A.

4/6/20
____________          Mediation must be completed. (The parties should select the earliest date to maximize resolution
of the case in a manner that promotes client and judicial economy.)

 6/22/20
____________            (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The pretrial stipulation
shall include Plaintiff’s non-binding breakdown of damages with corresponding amounts; the witness lists shall be
pared down to those witnesses the parties actually intend to call at trial; and the exhibit lists shall identify the witness
introducing each exhibit. The parties shall meet at least one (1) month prior to the deadline for filing the pretrial
stipulation to confer on the preparation of that stipulation. The Court will not accept unilateral pretrial stipulations,
and will strike, sua sponte, any such submissions; and

(b) Joint Summary of Respective Motions in Limine must be filed. The Summary shall contain a cover page providing
the style of the case and an index of the motions in limine. The Summary shall also include for each evidentiary issue:
(i) a one (1) page motion identifying the evidence sought to be precluded at trial and citing legal authority supporting
exclusion; and (ii) a one (1) page response to the motion providing a statement of the purpose for which the challenged
evidence would be offered and citing legal authority in support of admission of the challenged evidence. The parties
shall work together to prepare the Summary. Prior to submission of the Summary, the parties are encouraged to
resolve evidentiary issues through stipulation.

  7/31/20
____________           Final proposed jury instructions (for jury trial) or findings of fact and conclusions of law (for
bench trial) must be submitted. (A courtesy copy shall be submitted to chambers at cooke@flsd.uscourts.gov, in Microsoft Word
format). Each party’s trial witness list, with one-sentence synopsis and time needed for direct and cross examination;
proposed voir dire questions; and deposition designations.

 8/3/20
____________           Trial Date.
Case 0:19-cv-60341-MGC Document 22-1 Entered on FLSD Docket 05/09/2019 Page 2 of 3



              ATTACHMENT A: Pretrial Deadlines, Pretrial Conference and Trial Date
                                           Deadline                                           Proposed Date
       Joinder of parties and claims, and amendment of pleadings.                             8/26/20191


       Parties shall furnish opposing counsel with a written list containing the names        10/21/2019
       and addresses of all fact witnesses intended to be called at trial and only those
       witnesses listed shall be permitted to testify.
       All fact discovery must be completed.                                                  11/11/2019
       Plaintiff must furnish expert witness list to the Defendant, along with the            12/9/2019
       summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert
       witnesses shall be permitted to testify. Within the fourteen-day period thereafter,
       Plaintiff shall make its experts available for deposition by Defendant.
       Defendant must furnish expert witness list to the Plaintiff along with the             1/10/2020
       summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert
       witnesses shall be permitted to testify. Within the fourteen-day period thereafter,
       Defendant shall make its experts available for deposition by Plaintiff.
       All expert discovery must be completed. If a Daubert or Markman hearing may            1/24/2020
       be necessary, the parties are to add that as an additional deadline at the bottom of
       attachment A.
       All dispositive pretrial motions and memoranda of law must be filed. A                 2/24/2020
       minimum of seventeen (17) weeks is required for the Court to review dispositive
       motion prior to filing of the joint pretrial stipulation. If no dispositive motions
       will be filed, clearly note this fact in the Joint Scheduling Report.
       All Daubert and Markman motions and accompanying memoranda of law must                 2/24/2020
       be filed. If a Daubert or Markman hearing is necessary, the parties are to add
       that as an additional deadline at the bottom of attachment A.
       Mediation must be completed. (The parties should select the earliest date to           4/6/2020
       maximize resolution of the case in a manner that promotes client and judicial
       economy.)
       (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The       6/22/2020
       pretrial stipulation shall include Plaintiff’s non-binding breakdown of damages
       with corresponding amounts and other relief sought. The parties shall meet at
       least one (1) month prior to the deadline for filing the pretrial stipulation to
       confer on the preparation of that stipulation. The Court will not accept unilateral
       pretrial stipulations, and will strike, sua sponte, any such submissions; and
       (b) Joint Summary of Respective Motions in Limine must be filed. The
       Summary shall contain a cover page providing the style of the case and an index
       of the motions in limine. The Summary shall also include for each evidentiary
       issue: (i) a one (1) page motion identifying the evidence sought to be precluded
       at trial and citing legal authority supporting exclusion; and (ii) a one (1) page


   1
      As discussed in the Joint Scheduling Report, Defendants maintain that there should be no
   amendment to the Complaint. If, however, a date is set to permit amendment of pleadings,
   Defendants do not object to the proposed date.
Case 0:19-cv-60341-MGC Document 22-1 Entered on FLSD Docket 05/09/2019 Page 3 of 3



    response to the motion providing a statement of the purpose for which the
    challenged evidence would be offered and citing legal authority in support of
    admission of the challenged evidence. The parties shall work together to prepare
    the Summary. Prior to submission of the Summary, the parties are encouraged to
    resolve evidentiary issues through stipulation.
    Final proposed jury instructions (for jury trial) or findings of fact and           7/31/2020
    conclusions of law (for bench trial) must be submitted. (A courtesy copy shall be
    submitted to chambers at cooke@flsd.uscourts.gov, in Microsoft Word format).
    Each party’s trial witness list, proposed voir dire questions, and deposition
    designations.
